Citation Nr: 1515786	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  12-35 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depressive disorder and alcohol dependence in remission.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD with depressive disorder and alcohol dependence in remission, rated 50 percent, effective January 6, 2009; and a January 2011 rating decision, which denied a TDIU rating.  An October 2012 rating decision increased the rating for PTSD with depressive disorder and alcohol dependence to 70 percent, effective January 6, 2009.  


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's PTSD with depressive disorder and alcohol dependence in remission has been manifested by symptoms no greater than productive of occupational and social impairment with deficiencies in most areas; symptoms of PTSD productive of total occupational and social impairment are not shown.  

2. The Veteran's service-connected disabilities (PTSD with depressive disorder and alcohol dependence in remission, rated 70 percent; type 2 diabetes mellitus with nephropathy, rated 20 percent; diabetic neuropathy of the left lower extremity, rated 20 percent; diabetic neuropathy of the right lower extremity rated 20 percent; and erectile dysfunction, rated 0 percent) are rated 90 percent combined; however, they are not shown to be of such severity as to render him unable to secure and follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1. A rating in excess of 70 percent for PTSD with depressive disorder and alcohol dependence in remission is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code (Code) 9411 (2014).  

2. The schedular criteria for a TDIU rating are met; however, a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19, 4.25 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As the March 2010 rating decision on appeal granted service connection for PTSD with depressive disorder and alcohol dependence in remission and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

With respect to an increased rating claim like TDIU, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A June 2010 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs), pertinent postservice treatment records, and Social Security Administration (SSA) records have been secured.  He was afforded VA examinations in March 2010 and July 2010.  The Board finds the examination reports adequate for rating purposes as they note all findings needed to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's PTSD with depressive disorder and alcohol dependence in remission is currently rated 70 percent under 38 C.F.R. § 4.130, Code 9411, based on occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

To warrant the next higher (100 percent) rating, the evidence must show total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not limited to those symptoms listed in the General Formula.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) at 32.  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  

Where an appeal is from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, separate "staged" ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

A December 2008 letter and new patient assessment from E.H., M.D., a private psychiatrist, indicates that the Veteran worked as a heavy equipment operator for 15 years, as a truck driver for 22 years, retired in December 2007, and drives for a friend occasionally.  On December 2008 psychiatric evaluation, the Veteran reported nightmares at least 2-3 times per week, woke in a panic and sweats lasting 1-2 minutes, and averaging 5-6 hours of sleep per night.  The Veteran had intrusive thoughts, startled easily, was hypervigilant, and could not tolerate anyone behind him.  He rarely socialized, and then only with family.  His recent memory was moderately impaired.  He could not remember what he read and got lost when traveling.  His working memory was 100 percent impaired.  Anger, sadness, and fear came upon him without his understanding why about half the time, which indicated his prefrontal cortex was dysfunctional.  He had hallucinations and illusions consisting of hearing his name called 2-5 times per week and hearing cars drive up at his residence 2-5 times per week.  He felt depressed 75 percent of the time with no energy and little interest in things.  He had crying spells rarely and angered and agitated easily.  At times, he felt suicidal.  He did not have flashbacks recently, and denied panic attacks.  Dr. E.H. opined that the Veteran was "permanently and totally disabled and unemployable" because his PTSD causes him to be "moderately compromised in his ability to sustain social relationships and...unable to sustain work relationships."  A GAF score of 35 was assigned.  

A February 2009 patient assessment from Dr. E.H. indicates that the Veteran had nightmares 1-2 times per week that were less intense, woke without panic 2 times each night, had flashbacks once per week, and averaged 6 hours of sleep per night.  He was easily startled, hypervigilant, and could not tolerate anyone behind him.  He had intrusive thoughts, and socialized rarely with family and friends.  He had difficulty with memory, including misplacing things, forgetting what he was told, not being able to read, and getting lost while driving.  He had anger and sadness out of the blue, depression, no energy, little interest in things, mood swings, worry, and racing thoughts.  He had crying spells, agitation, anger, and felt helpless and hopeless.  He had hallucinations consisting of hearing his name, cars driving up, noises in the house, shadows moving, and seeing animals 2-5 times per week.  He denied suicidal thoughts.  A GAF score of 40 was assigned.  

On March 2010 VA examination, the Veteran reported that he lives with his wife of 45 years, but does not sleep with her because he of his sleep disturbance.  He gets along well with his wife "as long as he takes his pills," gets along with his children, attends church, has few friends, and enjoys fishing.  He reported that he retired as a truck driver in June 2009 due to diabetes.  He reported that he is not comfortable in crowds, stays home, tries to do a little work around the house, and interfaces little with others.  He has an exaggerated startle response, and was hypervigilant.  He has depression a couple of times a week. He gets approximately 6 hours of sleep on a regular night, has difficulty falling and staying asleep, has dreams which are occasionally about his Vietnam experience, and gets sleepy during the day.  He wakes up approximately 3 times per night, but did not know what wakes him up, at times the need to use the restroom.  On mental status examination, he was casually dressed, oriented, and cooperative.  His speech was unremarkable.  His mood was good, agitated, and depressed.  He indicated that his medication has helped with his mood, but he can still get very angry.  He had normal affect, average intelligence, and fair impulse control.  He understood the outcome of his behavior and that he has a problem.  He had normal remote and immediate memory, and mildly impaired recent memory; he had to write things down, keep a calendar, and make lists when he goes to the store.  He reported persistent visual hallucinations of seeing a figure in the doorway.  He denied hearing things except the doorbell, which has happened 5 times in the past several years, most recently 3 weeks ago.  There were no panic attacks, episodes of violence, or homicidal or suicidal thoughts.  He indicated that he could start to work on something, and if something does not go right he just quits until another time.  There is moderate impairment of shopping, sports and exercise, and other recreational activities, but no impairment of other activities of daily living such as self-care, traveling, or driving.  The examiner opined that the Veteran had occupational and social impairment in thinking (due to visual hallucinations), family relations (inability to sleep in the same room with his wife, social isolation, and circumscribed lifestyle), work (would have problems with working for others), and mood (depressed and irritable).  

VA treatment records show that in March 2010 the Veteran switched from private psychiatric treatment to VA treatment.  A March 2010 mental status examination reflects essentially the same findings as the March 2010 VA examination report, and a GAF score of 40 was assigned.  In August 2010, he reported that he had decreased energy and difficulty "getting started."  In December 2010, he reported that his medication helped to reduce his irritability, social isolation, and hypervigilance.  He had continued trouble sleeping.  He indicated that fishing remained his primary social outlet, and that he helped his wife take care of their grandchildren during the day while his daughter works.  In May 2012, he reported forgetting names or instructions, but denied getting lost driving home or on unfamiliar routes, or anything that jeopardized the safety of him or others.  In June 2012, he reported that he went fishing often.  In September and October 2012, he reported that he was attending a new church, coping with the suicide of one of his friends, and about to take a trip to the beach for a couple weeks to stay with a friend and go fishing.  December 2012 and January 2013 treatment records indicate that the Veteran's children live near him, his grandchildren come over during the day, and that he had friends visiting.  The Veteran reported that prior to recent surgery on his bladder he had managed the yardwork and worked part-time digging graves with heavy machinery.  In February 2013, he reported that he was coping better with the death of his friend and looking forward to using his motor to go fishing on the coast in the spring.  On mental status evaluations from August 2010 through February 2013, he was fully alert, oriented, and casually dressed.  He had fluent speech, linear thought process, and fair insight and judgment.  He was reactive and anxious, and his mood ranged from "tired" to "better."  He denied hallucinations, or suicidal or homicidal ideations.  GAF scores assigned were 45-50 in August and December 2010, 53 in May 2012, 55 in September 2012, 60 in October 2012, and 55 in February 2013.  

In a February 2011 statement, the Veteran cited to a Board decision from 1991 which gave "a great deal of probative value" to the opinion of a Veteran's treating psychiatrist.  He essentially asserted that his treating psychiatrist's opinion should be given more probative weight than a VA examiner's opinion.  

After evaluating the evidence, the Board concludes that throughout the appeal period the Veteran has never manifested symptoms of PTSD that more nearly approximate the criteria for a higher 100 percent rating; therefore, a rating in excess of 70 percent is not warranted at any time under consideration.  While his PTSD symptoms have at times caused major impairment in several areas, such as work, family relations, thinking, and mood, the PTSD has not been characterized by symptoms that are analogous to total occupational and social impairment.  The Board notes that Dr. E.H. opined the Veteran was "permanently and totally disabled" because his PTSD caused him to be "moderately compromised in his ability to sustain social relationships and...unable to sustain work relationships" (emphasis added).  However, the evidence does not show that his PTSD symptoms caused total occupational and social impairment.  Notably, the December 2008 private treatment record notes that the Veteran had been unemployed since December 2007, but he later reported that he continued to work as a truck driver until he retired in January 2009.  Furthermore, by the Veteran's own reports, he retired from truck driving because of his diabetes treatment, not his PTSD symptoms.  The evidence shows that the Veteran has been capable of working part-time as a grave digger, fixing things around the house, and managing the yard work at home.  He lives with his wife of 45 years, gets along with her and his children, helps his wife take care of their grandchildren, attends church, and travels to visit his friends and go fishing.  These factors weigh strongly against a finding that the Veteran's symptoms produce total occupational and social impairment.  

Serious impairment due to disturbances of motivation and mood, memory problems, persistent hallucinations, and difficulty in establishing and maintaining effective work and social relationships is shown.  Private treatment records from December 2008 and February 2009 show that he had "moderately impaired" recent memory, "100 percent impaired" working memory, persistent hallucinations, depression, and that he was easily agitated and angered.  Additionally, December 2008 private treatment records show reports of increased suicidal ideations recently and nightmares 2-3 times per week, but in February 2009, he reported that he was no longer having any suicidal ideations, and his nightmares were less intense and occurred 1-2 times per week.  Likewise, his mood generally showed improvement from December 2008 to February 2009.  The March 2010 VA examination report and VA treatment records generally reflect that the Veteran was alert and oriented, and had normal speech and thought processes, fair insight and judgment, and only mildly impaired recent memory.  He did not have panic attacks or suicidal or homicidal ideations.  He was capable of traveling, driving, and maintaining self-care.  His mood was generally helped by medication, and he was able to work part time and spend time with his family and friends.  

In December 2008, the Veteran was assigned a GAF score of 35, which is indicative of behavior that is considerably influenced by hallucinations or inability to function in almost all areas.  By February 2009 he was assigned a GAF score of 40, which indicates that the Veteran's symptoms were improving.  Furthermore, his GAF scores from March 2010 through February 2013 generally increased from 40 to as high as 55-60.  Therefore, the GAF scores assigned by the Veteran's treatment providers tend to show that his PTSD symptoms generally improved since February 2009.  In light of the foregoing, the Board finds that the evidence overall shows that, throughout the appeal period, the Veteran's PTSD symptoms are best characterized as productive of occupational and social impairment with deficiencies in most areas.  

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's PTSD with depressive disorder and alcohol dependence in remission is exceptional or that schedular criteria are inadequate (the symptoms and impairment reported and shown are all encompassed by the schedular criteria for a 70 percent rating).  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

TDIU

A TDIU rating may be assigned when the Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities (without regard to age).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

In order for the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other Veterans who meet the basic schedular criteria.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Veteran's DD Form 214 indicates that his military occupational specialty was crane operator.  

A June 1997 SSA disability determination indicates that the Veteran was found to be disabled for SSA purposes as of May 1995 due to disorders of the back (discogenic and degenerative).  

VA treatment records show that the Veteran reported occasional tingling and paresthesia in his feet but no pain.  He receives ongoing treatment for PTSD, diabetes, and numerous other nonservice-connected disabilities.  

In his April 2010 claim, the Veteran indicated that his diabetes prevents him from securing or following any substantially gainful occupation beginning in January 2009.  He stated that he last worked full time in November 2007 as a self-employed truck driver.  He indicated that he has not tried to obtain employment since January 2009.   
 
On July 2010 VA examination for diabetes, the Veteran reported that he had to give up his job as a truck driver because in January 2009 his diabetes started to require insulin, and he was unable to get his commercial driver's license and continue driving a truck.  It was noted that the Veteran is on a restricted diet, and that his diabetes does not require restriction of activities.  He has decreased sensation to touch and painful tingling in his feet.  He also has erectile dysfunction.  

In a December 2010 statement, the Veteran indicated that he is unemployed because he can no longer drive a commercial truck due to his diabetes.  He asserted that he does not have any training to do anything else nor is he physically able.  

In a March 2015 appellant's brief, the Veteran's representative asserted that the Veteran's PTSD and neuropathies of the lower extremities (which present with cramping, swelling, and immobility at times) prohibit him from performing substantially gainful employment.  

The Veteran's service-connected disabilities include:  PTSD with depressive disorder and alcohol dependence in remission, rated 70 percent; type 2 diabetes mellitus with nephropathy, rated 20 percent; diabetic neuropathy of the left lower extremity, rated 20 percent; diabetic neuropathy of the right lower extremity rated 20 percent; and erectile dysfunction, rated 0 percent.  The combined rating for the service-connected disabilities is 90 percent.  Accordingly, the schedular requirements for a TDIU rating are met.  See 38 C.F.R. § 4.16(a).  The question remaining is whether the Veteran's service-connected disabilities alone are of sufficient severity to preclude him from participating in any substantially gainful employment.  

The Veteran asserts that he retired as a truck driver because he is required to take insulin for diabetes and thus could not meet the health requirements to maintain a commercial driver's license.  However, this fact, in and of itself, does not conclusively determine that his service-connected disabilities render him unemployable under VA regulations.  The Board acknowledges that the Veteran was granted disability benefits by SSA.  Although generally VA is not bound by that determination, see Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992), the Board has carefully considered the SSA determination to the effect that the Veteran is unemployable due to his disabilities.  However, the SSA determination found that the Veteran cannot work based on consideration of nonservice-connected (discogenic and degenerative disorders of the back) disabilities.  Further, the evidence of record reveals that the Veteran has residuals of surgical treatment for bladder cancer, which VA has deemed unrelated to service.  

Significantly, the Veteran reported in December 2012 that he had been working, albeit on a part-time basis, digging graves using heavy equipment.  He also reported that he manages the lawn maintenance at home.  A March 2013 emergency room treatment record noted that the Veteran reported cutting the top of his thumb on the blade of a tiller several days earlier.  Although the Veteran asserts that he is unable to return to his job as a truck driver due to his diabetes treatment, the overall evidence of record does not show that his service-connected disabilities are of such severity as to render him unable to secure and follow other substantially gainful occupations.  

Excluding consideration of his age and nonservice connected disabilities, the preponderance of the evidence demonstrates that his service-connected disabilities do not preclude him from substantially gainful employment.  This is so because the evidence indicates that he is able to operate machinery, he can drive, he can perform lawn maintenance, he can provide child care, he is able to participate in moderately strenuous recreational activities like fishing, and he can travel.  The Veteran's assertion that he does not have the training or the physical ability to do other types of work is contradicted by his own reports of working as a grave digger, providing child care, and performing lawn maintenance.  Clearly, his limited educational background, lack of experience in other fields of work, and physical limitations due to his service-connected disabilities have not precluded him from securing and following employment.  Consequently, the Board finds that the preponderance of the evidence is against the claim for a TDIU rating.  Therefore, there is no reasonable doubt to be resolved; the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  


ORDER

The appeal seeking a rating in excess of 70 percent for PTSD with depressive disorder and alcohol dependence in remission is denied.  

A TDIU rating is denied.  



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


